DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,7,19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevens (US 20120129425 A1) in view of Sleesen (US2003/0024028 A1).

In regard to claim 1 Bevens  discloses a pant capable of use as a motorcycling pant, since applicant has not claimed any specific motorcycle pant structure,,  as in figures 5a,5b, 6a, 6b  of Bevens and as in paras. (0076, 0096-0097), showing the pants, not numbered with shell 60 and liner 50 and the liner as being sewn to the inside of the pant as in para. (0100) and in para. (110) where the liner 50 is secured to the shell 60 at the waistband outer layer 60 by sewing. The leg portion of the pant, not numbered in figures 5a,5b, 6a,6b, where the leg portion has  a proximal end at the waistband, not numbered , and a distal end at the lower end of the pant legs; and an inner layer 50 tht is a compressive  garment as in paras. (0096-0097).
However, Bevens does not specifically disclose the zipper on the pant leg as claimed. Sleesen discloses      a zipper  with a proximal end and distal end disposed along the leg of the leg portion     of the leg portion of the outer layer and is terminus of the distal end of the leg portion to permit access to the inner layer. (See Sleesen figure 3 and para. (0024). 
Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention w as made to modify the garment of Bevens with the teaching of Sleesen to include the zipper  along the leg in order to allow for the access to the inner part of the pant leg as desired. 
Both Bevens and Sleesen are analogous art since they are both garments and pant garments.
In regard to claim 2, Bevens discloses the compressive garment of the liner 50 integrally fixed to the inner surface of the pant 60 outer layer at the waistband b stitching as discussed above.

In regard to claim 4 Sleesens zipper is substantially vertically along the leg of the outer layer garment. 
Bevens discloses the lacing fly closure as claimed in claim 7 as in figure 1 at 1    and in col. 1, line 65 to col. 2, line 1, at lacing fly closure 28,29,30,32 collectively at figure 2, col. 2, lines 37-44,47-51.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bevens in view of Sleesen  as applied to claim 1 above, and further in view of Barker et al (US 6041437).
Bevens and SLeesen disclose the pant garment as claimed in claim 1 as discussed above. However, Bevens and Sleesen do not specifically disclose the compressive garment of the inner layer as being integrally affixed to the inner surface of the outer layer by heat sealing.
 Barker discloses a pair of pants (A, figure 1, col. 3, lines 52-57) including an inner layer at 10 in figure 1 and col. 3,lines 52-57, coupled to an outer layer by heat sealing as in col. 2,lines 41-52 and col. 4, lines 15-19. 
Accordingly , it would have been obvious t o one having ordinary skill in the art to modify the pant of Bevens and SLeesen  with the teaching of Barker in order to prevent moisture seepage  within the connection by using the  heat sealing at the seams between the layers of the pant.

Claim 6 is rejected under 35 USA 103 as being unpatentable over Bevens in view of SLeesen and further in view of Garza (US 2010/0199399 A1).
 IN regard to claim 6 Bevens and Sleesen disclose the pant garment as claimed. However, Bevens and Sleesen do not specifically disclose the zipper as being oriented horizontally across a width of the leg portion of the outer  layer. 
Garza discloses a pair of pants as in figures 10-1A, para. (0053)-(0054) including a plurality of sections as regions 12 and cuffs 22 as in figure 10A and para. (0054) coupled together by a zipper 3 in figure 10 and para. (0053) tht is oriented substantial horizontally across a width of a leg portion of the 

Claims 10-18 are withdrawn and need to be canceled.
		Allowable Subject Matter
Claim 8 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 incudes the allowable subject matter of the flap over the lacing structure which is was discussed in the interview as being the allowable subject matter. Applicant needs to add this to claim 1 in order to  make claim 1 allowable over the prior art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 19 and 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 8  is objected to and would be allowable written in independent form. For claim 1 to be allowable the flap and lacing closure needs to be added to claim 1.  This structure was discussed as the allowable subject matter during the prior  interview.
This was not added to claim 1 and therefore, the newly found prior art discloses what is claimed in claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GLORIA M HALE/               Primary Examiner, Art Unit 3732